Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 8, 2022. 

Amendments
           Applicant's amendments, filed April 6, 2021, is acknowledged. Applicant has cancelled Claims 1-138, and added new claims, Claims 139-158.
	Claims 139-158 are pending and under consideration. 

Election/Restrictions
Applicant has elected with traverse the invention of Group II, claim(s) 139-155, drawn to a method of editing a human CBLB gene in cell, the method comprising the step(s) of: 
introducing a polynucleotide encoding a polypeptide into the cell, wherein the polynucleotide encodes an I-OnuI homing endonuclease (HE) variant that comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6; 
wherein the polypeptide binds and cleaves a target site in the human casitas B-lineage (Cbl) lymphoma proto-oncogene B (CBLB) gene set forth in SEQ ID NO: 20, 
wherein expression of the polypeptide creates a double strand break at a target site in a human CBLB gene, and 
wherein the break is repaired by non-homologous end joining (NHEJ).

Within Group II, Applicant has elected the following species, wherein:
i) the alternate I-OnuI HE variant comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6, as recited in Claim 139; 
	ii) the alternate method step is the polynucleotide is introduced into the cell by electroporation, as recited in Claim 143; and
	iii) the alternate nucleic acid is a mRNA encoding the polypeptide, as recited in Claim 142.

Response to Arguments
Applicant argues that there is no serious search burden. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant application is 371 Restriction practice per Lack of Unity, not U.S. Restriction practice, in part, due to search burden.

Claims 139-158 are pending.
	Claims 141, 144 and 148-156 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 139-140, 142-143, and 145-147 are under consideration. 

Priority
This application is a 371 of PCT/US2018/034726 filed on May 25, 2018.Applicant’s claim for the benefit of a prior-filed application provisional application 62/567,417 filed on October 3, 2017 and 62/511,194 filed on May 25, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 29, 2020, October 28, 2020, and March 30, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to provide SEQ ID NO:85 for the amino acid sequence LAGLIDADG, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claim 140 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 140 recites the broad recitation “immune effector cell”, “T cells”, and “a CD3+, CD4+, and/or CD8+ cell”, and the claim also recites a cytotoxic T lymphocyte, a tumor infiltrating lymphocyte, a helper T cell, a natural killer cell, or a natural killer T cell, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 

3. 	Claims 139-140, 142-143, and 145-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to a broad genus of I-OnuI homing endonuclease (HE) variants that comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6; 
wherein the polypeptide binds and cleaves a target site in the human casitas B-lineage (Cbl) lymphoma proto-oncogene B (CBLB) gene set forth in SEQ ID NO: 20 (ctgtaagatattcccatcccca), 
wherein expression of the polypeptide creates a double strand break at a target site in a human CBLB gene, and 
wherein the break is repaired by non-homologous end joining (NHEJ). 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
	SEQ ID NO:6 is 306 amino acids in length. Thus, the breadth of the claims (90% identity) encompass as many as 31 amino acid deletions, substitutions, additions, or insertions (pg 82, lines 14-16) that may be distributed at a plurality of positions across full-length SEQ ID NO:6 (pg 40, lines 25-28), as compared to the reference SEQ ID NO:6, which is an enormously large genus of at least 2x10^40 variants (at least 20 different substitutions, insertions, or deletions at each of the 31 amino acid positions).
	Claim 145 directed to 95% identity allows for 15 amino acid differences distributed across SEQ ID NO:6, and encompasses a genus of about 3x10^19 I-OnuI homing endonuclease (HE) variants.
	Claim 146 directed to 99% identity allows for 3 amino acid differences distributed across SEQ ID NO:6, and encompasses a genus of about 8000 I-OnuI homing endonuclease (HE) variants.
	The claims are directed to a vast genus of structurally undisclosed nucleotide sequences to which the vast genus of structurally undisclosed 2x10^40 I-OnuI homing endonuclease (HE) variants will bind such that the target site in SEQ ID NO:20 will be cleaved. 

	Claim 139 recites “a target site…set forth in SEQ ID NO:20”. The specification discloses the homing endonuclease variants bind target sequences as few as 12 nucleotides in length (pg 35, line 20). SEQ ID NO:20 is 22 nucleotides in length, and thus encompasses at least 11 different targets “set forth in SEQ ID NO:20”.
However, the specification fails to disclose the amino acids of the reference SEQ ID NO:6 that are responsible for recognizing and binding a first target site set forth in SEQ ID NO:20, as opposed to a second target site set forth in SEQ ID NO:20, as opposed to a third target site set forth in SEQ ID NO:20, as opposed to a fourth target site set forth in SEQ ID NO:20, etc… The ordinary artisan would not know which amino acids of SEQ ID NO:6 may be deleted or substituted yet retain the functional property of binding any one or more target sites set forth in SEQ ID NO:20. 
	While it is clear that the polypeptide variant is required to bind and cleave the plurality of target sites set forth in SEQ ID NO:20, the claimed polypeptide variant genus does not require the I-OnuI homing endonuclease variant itself to have the functional property of cleaving the target site of SEQ ID NO:20. Rather, some other nuclease may perform the DNA cleavage (e.g., pg 36, lines 5-8). It is axiomatic that some other unrecited and undisclosed structure is required to perform the functional property of binding and cleaving the plurality of target sites within SEQ ID NO:20. The target nucleic acid sequence to which the vast genus of I-OnuI homing endonuclease variant polypeptides will bind, that is to say, bring the polypeptide variants into contact with the DNA, is outside of SEQ ID NO:20, and thus structurally unknown and undisclosed. The specification discloses the homing endonuclease variants bind target sequences ranging from 12 to 45 nucleotides in length. Thus, the claims encompass as many as 1x10^27 (4^45) structurally undisclosed target nucleotide sequences, in proximity to, but not within SEQ ID NO:20, to which the vast genus of about 2x10^40 structurally undisclosed variants I-OnuI homing endonuclease variants will bind, such that some other unrecited nuclease will then be capable of cleaving one or more target sites set forth within SEQ ID NO:20.
	Baxter et al (Engineering domain fusion chimeras from I-OnuI family LAGLIDADG homing endonucleases, Nucleic Acids Research 40(16): 7985-8000, 2012; of record in IDS) is considered relevant prior art for having taught I-Onu1 binds a DNA target sequence of 22 nucleotides (Figure 5A), whereby the N- and C-terminal protein domains (NTDs and CTDs) are individually responsible for recognition of the 5’ and 3’ half-sites of the corresponding DNA target sites (pg 7986, col. 1). Baxter et al taught that the linker peptide motif between the NTD and CTD can negative, diminish, even block the ability of the I-OnuI variants’ ability to cleave a target sequence (Figure 3E). Other amino acid residues distal to the LAGLIDADG motif contribute to enzyme stability, and yet of 20 million variants screened, only about 2% of the library yielded stable enzymes, although the cleavage activity did not reach the level of parental enzymes (pg 7993). Baxter et al taught that in one experiment, 19% of the variants showed very strong target site binding, but no cleavage activity, while 21% of others did not even bind their putative target (pg 7996, col. 1). 
Thus, even with a smaller target DNA binding site, the claims encompass as many as 2x10^13 (4^22) structurally undisclosed target nucleotide sequences to which the vast genus of about 2x10^40 structurally undisclosed variants I-OnuI homing endonuclease variants will bind.
Baxter et al taught an example whereby one I-OnuI variant achieved NHEJ in only 4% of the cells, and that the biological explanation for varying rates of homologous recombination and non-homologous end joining (NHEJ) is uncertain, as it may be subject to transcriptional timing or rate of enzyme release from the cleaved DNA (pg 7990, col. 2). 
Jarjour et al (U.S. Patent 10,000,746) is considered relevant prior art for having disclose I-OnuI variants having at least 86% identity to SEQ ID NO:6; however, said I-OnuI variants are directed to bind and cleave target sites within the TCRalpha gene, not Cbl-B.	 
	The specification discloses the I-OnuI homing endonuclease (HE) variants may have a binding affinity to the corresponding target site that ranges from 10^6 M-1 to 10^13 M-1 (pg 26, lines 20-28). 
However, the specification fails to disclose the binding affinity of SEQ ID NO:6 to the target site of SEQ ID NO:20. The specification fails to disclose a nexus between the amino acids of SEQ ID NO:6 and the corresponding binding affinity to SEQ ID NO:20 target site. The ordinary artisan would not know which amino acids of SEQ ID NO:6 may be deleted or substituted or otherwise modified to necessarily and predictably arrive at a binding affinity to SEQ ID NO:20 target site of  10^6 M-1, as opposed to 10^7 M-1, as opposed to 10^8 M-1, as opposed to 10^9 M-1, as opposed to 10^10 M-1, as opposed to 10^11 M-1, as opposed to 10^12 M-1, as opposed to 10^13 M-1. 
Takeuchi et al (Redesign of extensive protein–DNA interfaces of meganucleases using iterative cycles of in vitro compartmentalization, Proc. Nat. Acad. Sci. 111(11): 4061-4066, 2014; of record in IDS) is considered relevant prior art for having taught engineering of LAGLIDADG homing endonucleases to recognize a given target site nucleotide sequence. However, retargeting meganucleases to genomic sequences of interest remains challenging because it usually requires extensive alteration of a large number of amino acid residues that are situated in and near the DNA interface (Abstract). The challenge in altering their specificity lies in the property that their DNA binding and cleavage functions are intimately coupled to one another, and a significant portion of their structure is engaged in a complex network of direct and indirect DNA contacts involving up to 50 separate amino acid residues (Introduction). The type of recognition mechanism used by meganucleases, involving a highly networked interface of up to 20% of the protein (i.e., as many as 50 residues) and a DNA target of 20 base pairs, is an excellent representative system for the type of problem in molecular engineering that is difficult to address experimentally (pg 4064, Discussion). From an initial library of 5x10^11 variants (pg 4062, col. 2), they selected three redesigned variants, which demonstrated target site cleavage indel activity ranging from 2.5% to 34% (pg 4063, col. 2). Thus, while it is considered that one of ordinary skill in the art is enabled to redesign and engineer of LAGLIDADG homing endonucleases, one does not know a priori the resulting amino acid sequences of the LAGLIDADG homing endonuclease variants that necessarily and predictably bind to and cleave a given target site nucleotide sequence, as each variant will have different binding affinities and cleavage activities, and no common core, shared amino acid sequence that corresponds to the actual specific target site nucleotide sequence binding and cleaving. 
The specification discloses the I-OnuI homing endonuclease (HE) variants are capable of binding “on-target” target sequences, as well as binding “off-target” (similar, but not identical to a target site sequence) target sequences (pg 27, lines 18-19). However, the specification fails to disclose the amino acid sequences of I-OnuI variants that bind to a DNA target site other than SEQ ID NO:6, yet is still able to cleave SEQ ID NO:6 as an “off-target” effect. 
	The specification fails to disclose the structure/function nexus between those amino acids required to be present in the I-OnuI homing endonuclease (HE) variants that necessarily and predictably achieve the functional properties of: 
binds and cleaves a target site in the human (CBLB) gene set forth in SEQ ID NO: 20 
creates a double strand break at a target site in a human CBLB gene, and 
wherein the break is repaired by non-homologous end joining (NHEJ). 
The specification fails to disclose the common core structure (amino acid sequences) of the vast genus of structurally undisclosed 2x10^40 I-OnuI homing endonuclease (HE) variants that will necessarily and predictably bind and cleave the target site of SEQ ID NO:20. 
The specification fails to disclose a first I-OnuI homing endonuclease (HE) variant having a little as 90%, 95%, or 99% identity to SEQ ID NO:6 that that will necessarily and predictably bind and cleave the target site of SEQ ID NO:20, as opposed to a second I-OnuI homing endonuclease (HE) variant having a little as 90%, 95%, or 99% identity to SEQ ID NO:6 that is unable to bind and cleave the target site of SEQ ID NO:20.
The specification fails to disclose what modification(s) to a first I-OnuI homing endonuclease (HE) variant having a little as 90%, 95%, or 99% identity to SEQ ID NO:6 that is unable to bind and cleave the target site of SEQ ID NO:20 transforms said first -OnuI homing endonuclease (HE) variant into one that is now necessarily and predictably capable of binding and cleaving the target site of SEQ ID NO:20.
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, the skilled artisan cannot envision the detailed amino acid sequence(s) of the vast genus of 2x10^40 (90% identity to SEQ ID NO:6), vast genus of 3x10^19 (95% identity to SEQ ID NO:6), nor genus of about 8000 (99% identity to SEQ ID NO:6) I-OnuI homing endonuclease (HE) variants that will necessarily and predictably bind and cleave the target site of SEQ ID NO:20. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the vast genus of structurally undisclosed I-OnuI homing endonuclease (HE) variants that necessarily and predictably achieve the functional properties of: 
binds and cleaves a target site in the human (CBLB) gene set forth in SEQ ID NO: 20 
creates a double strand break at a target site in a human CBLB gene, and 
wherein the break is repaired by non-homologous end joining (NHEJ), 
at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. 	Claims 139-140, 142-143, and 145-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,793,843 in view of Valton et al (WO 17/001572; published January 5, 2017, filed June 30, 2016; of record in IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘843 claims an I-OnuI variant (SEQ ID NO:13) polypeptide, a portion of which is 100% identical to instant SEQ ID NO:6, and variants thereof, that binds to and cleaves a DNA target site (SEQ ID NO:22, 39 nucleotides) that comprises instant SEQ ID NO:20 (22 nucleotides). ‘843 also claims six I-OnuI variants (SEQ ID NO’s: 14-19) that vary between 93% and 98% identity to instant SEQ ID NO:6. While ‘843 does not claim a method using said I-OnuI polypeptide variants in a method of editing a human CBLB gene, ‘843 does disclose the I-OnuI polypeptide variants provide improved gene editing, and to be used in a method of editing a CBLB gene (Abstract).
Valton et al is considered relevant prior art for having disclosed homing endonucleases, e.g. LAGLIDADG endonucleases, including polypeptide variants of I-OnuI (pg 53, lines 1-14) that may be used to edit a target gene in a host cell, 
wherein said host cell is a NK cell (Abstract, pg 14, lines 9-14), 
wherein said target gene may be CBLB (pg 14, lines 9-14), and
wherein the nucleic acid encoding the endonuclease is mRNA introduced into the target host cell via electroporation (pg 57, lines 24-26).
Thus, the ‘843 I-OnuI variant polypeptides capable of binding and cleaving a target site that comprises instant SEQ ID NO:20 target site are considered to be obvious for use in the instantly claimed method, as it was previously recognized that the human CBLB gene may be edited using engineered LAGLIDADG homing endonuclease I-OnuI variants (Valton et al) and ‘843 claims seven specific I-OnuI variant polypeptides capable of binding and cleaving a target site that comprises instant SEQ ID NO:20 target site. The I-OnuI variant polypeptides of ‘843 fall entirely within the instantly recited genus I-OnuI variant polypeptides.

5. 	Claims 139-140, 142-143, and 145-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,927,367 in view of Valton et al (WO 17/001572; published January 5, 2017, filed June 30, 2016; of record in IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘367 claims an I-OnuI variant (SEQ ID NO:6) polypeptide, a portion of which is 100% identical to instant SEQ ID NO:6, and variants thereof, that binds to and cleaves a DNA target site (SEQ ID NO:20, 22 nucleotides) that is 100% identical to instant SEQ ID NO:20, and a DNA target site (SEQ ID NO:22, 39 nucleotides) that comprises instant SEQ ID NO:20 (22 nucleotides). While ‘367 does not claim a method using said I-OnuI polypeptide variants in a method of editing a human CBLB gene, ‘367 does disclose the I-OnuI polypeptide variants provide improved gene editing, and to be used in a method of editing a CBLB gene (Abstract).
Valton et al is considered relevant prior art for having disclosed homing endonucleases, e.g. LAGLIDADG endonucleases, including polypeptide variants of I-OnuI (pg 53, lines 1-14) that may be used to edit a target gene in a host cell, 
wherein said host cell is a NK cell (Abstract, pg 14, lines 9-14), 
wherein said target gene may be CBLB (pg 14, lines 9-14), and
wherein the nucleic acid encoding the endonuclease is mRNA introduced into the target host cell via electroporation (pg 57, lines 24-26).
Thus, the ‘367 I-OnuI variant polypeptides capable of binding and cleaving a target site that comprises instant SEQ ID NO:20 target site are considered to be obvious for use in the instantly claimed method, as it was previously recognized that the human CBLB gene may be edited using engineered LAGLIDADG homing endonuclease I-OnuI variants (Valton et al) and ‘367 claims I-OnuI variant polypeptides capable of binding and cleaving a target site that comprises instant SEQ ID NO:20 target site. The I-OnuI variant polypeptides of ‘367 fall entirely within the instantly recited genus I-OnuI variant polypeptides.

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633